Citation Nr: 9901801	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-18 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal of a March 1996 rating decision of the RO.  



REMAND

The veteran contends that he has PTSD as a result of 
incidents which happened during his period of military 
service.  He alleges that, while in the Republic of Vietnam 
in February 1968, his unit, the First Field Force Vietnam 
Artillery in II-Corps, was subjected to sapper attacks which 
left many soldiers dead or wounded.  He described seeing a 
stack of body bags rising to the ceiling of a building while 
stationed at Cam Ranh Bay.  He also stated that he was 
stationed in Nha Trang when it was overrun during the Tet 
Offensive in 1967.  

The veteran was afforded a VA examination in October 1995.  
At that time, the examining physician felt that there was 
insufficient evidence for PTSD, because there appeared to be 
insufficient stressors and symptoms present or reported.  It 
was noted in the report that the veteran did not seem to have 
any difficulty discussing his experiences in Vietnam and that 
his description of same was rather vague.  It was also 
emphasized that [i]t appeared that his exposure to life-
threatening situations was in a very remote sense though 
certainly there was more activity and more anxiety 
surrounding the Tet Offensive because of ones knowledge of 
what was going on in the country as a whole.  

The same VA physician conducted another VA examination of the 
veteran in December 1996 which reiterated his conclusions as 
to the insufficiency of the veterans stressors and 
symptomatology as forming the basis for a diagnosis of PTSD.  

The veteran was evaluated by a VA social worker in April 
1996.  At that time, he related the stressors noted 
hereinabove and provided additional description of his 
experiences while in Vietnam, namely that his unit was 
subject to constant sniper attacks and that he was also 
forced to serve as a perimeter guard, often in the evening.  
For the evaluation, the veteran was administered the 
Mississippi Scale for combat-related PTSD, which according to 
the report, was indicative of clinical implications for PTSD.  
It was the opinion of the evaluating social worker, based on 
the veterans relation of stressors and the results of 
testing, that the veteran suffered from chronic, severe PTSD.  

A subsequent statement submitted by the VA social worker 
indicated that it was his impression, as well as the 
veterans physician at the Highland Drive VA Medical Center, 
that the veteran was suffering from PTSD.  VA outpatient 
treatment reports confirmed this statement.  

The Board notes that the RO has not attempted to assist the 
veteran in verifying his alleged stressors.  This development 
must be accomplished prior to appellate handling of this 
matter.  Furthermore, in light of the medical evidence, it is 
unclear whether the veteran does, in fact, have a diagnosis 
of PTSD.  As such, the Board finds that a contemporaneous 
examination to confirm the nature of any psychiatric 
condition, as well as the obtaining of all pertinent records 
of treatment or evaluation, would materially assist in the 
adjudication of the veterans claim.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for PTSD.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
to include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran is informed that the United 
States Court of Veterans Appeals (Court) 
has held that requiring a claimant to 
provide such information to the VA does 
not represent an impossible or onerous 
task.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Based on the veterans 
response, the RO should undertake to 
verify any reported stressor or stressful 
event in service, as noted by the 
veteran.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and etiology of his 
claimed psychiatric disorder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should specifically 
include or exclude a diagnosis of PTSD.  
The examiner should comment in this 
regard on other medical reports which 
refer to a diagnosis of PTSD.  If PTSD is 
diagnosed, the criteria upon which such 
diagnosis is made, including 
identification of the stressor(s), should 
be indicated, to include what evidence 
constituted an independently verified 
stressor.  The examiner must make any 
diagnosis of PTSD based on the diagnostic 
criteria set forth in DSM-IV.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veterans claims folder.  

4.  After the development requested 
hereinabove has been completed to the 
extent possible, the RO should again 
review the veterans claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
